                                                                       I
                                                                       5.cujf»:.-uT        ■ ■ ■ ■ ■•■ -^-v
               IN THE      UNITED    STATES DISTRICT COURT           FOR
                     THE    SOUTHERN   DISTRICT       OF   GEORGIA
                               SAVANNAH DIVISION

                                                                                           «rfc
 ELIJAH      AKEEN   SAMPSON


         Petitioner,

 V.                                                   CASE NOS.       CV416-016
                                                                      CR412-018
 UNITED STATES OE AMERICA,

         Respondent.


                                     ORDER


        On   March   12,    2019,    the    Eleventh       Circuit    remanded        this

case to this Court for the limited purpose of determining what

date    Petitioner         delivered   his     notice       of   appeal     to     prison

authorities for mailing.             {Doc.    24. )   Petitioner contends that

he submitted his notice of appeal on January 9,                            2018.      (Doc.

21. ) This Court, however, did not receive his notice of appeal,

postmarked on December 4, 2018, until December 10, 2018.                              (Id. )

After a thorough review of the record and an exhaustive search

by the Clerk of Court,              this Court finds that Petitioner did

not file any notice of appeal with this Court prior to December

10,    2018. There is absolutely no indication in the record that

Petitioner actually attempted to mail any of the documents on

the    dates   he    alleges    in    his    notice    of    appeal.      Because       the

notice of appeal is postmarked on December 4,                        2018, the Court

finds that      Petitioner delivered his notice of appeal on that
